DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered.

Response to Amendment
Claims 1, 3, and 5-16 are pending in the application.  Claims 2 and 4 have been canceled.  Claim 1 has been amended.

Rejoinder of Non-Elected Species
Claim 1 is allowable. Claims 6-8 and 10-12, previously withdrawn from consideration as a result of a restriction/election of species requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction/election of species requirement among species I-IV, as set forth in the Office action mailed on 11/8/19, is hereby withdrawn and claims 6-8 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3, and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest a minimally invasive surgical cutting device comprising, inter alia, an inner tube, an outer tube, an elastic assembly comprising an elastic member and a universal joint that is connected to the inner tube, a cutter bit connected to the opposite end of the elastic assembly, wherein the elastic assembly disposed in the inner tube, the universal joint connected between the elastic member and the cutter bit, the elastic member entirely located inside the inner tube, and the elastic member located outside the universal joint, and wherein the universal joint is slidably disposed in the inner tube along a direction parallel to a center axis of the inner tube, and the center axis passes through the universal joint.  These limitations, in combination with the other limitations in the claim are not disclosed or suggested in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/C.D.K/Examiner, Art Unit 3771       

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771